Name: Commission Regulation (EEC) No 1992/84 of 11 July 1984 amending Regulation (EEC) No 1086/84 concerning the stopping of fishing for cod by vessels flying the flag of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 7. 84 Official Journal of the European Communities No L 186/ 15 COMMISSION REGULATION (EEC) No 1992/84 of 11 July 1984 amending Regulation (EEC) No 1086/84 concerning the stopping of fishing for cod by vessels flying the flag of the Federal Republic of Germany Germany for 1 984 in ICES division III a (Kattegat) was not exhausted on 20 April 1 984 ; that on the basis of the same information it is deemed to be exhausted on 15 July 1984 ; that consequently it is necessary to amend Commission Regulation (EEC) No 1086/84, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 10 (3) thereof, Whereas by Commission Regulation (EEC) No 1086/84 (3) fishing for cod in ICES division III a (Kattegat) by vessels flying the flag of the Federal Republic of Germany was stopped from 20 April 1984 ; Whereas, following an error in recording in a Member State, the information on catches of cod by vessels flying the flag of the Federal Republic of Germany on which the Commission based itself in order to stop the fishing have proved to be incorrect ; Whereas the corrected information shows that the quota of cod allocated to the Federal Republic of HAS ADOPTED THIS REGULATION : Article 1 In the penultimate recital and in Article 2 of Regula ­ tion (EEC) No 1086/84, '20 April 1984' is hereby replaced by ' 15 July 1984'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 20 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 169, 28 . 6. 1983, p. 14. (J) OJ No L 106, 19 . 4 . 1984, p . 30 .